DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/21 has been entered.

Election/Restrictions
Newly submitted claims 81-87 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claims 81-87 are merely directed to a method of analyzing a biological sample from a human subject with an implant and require the use of a solid support comprising a binding moiety and these limitations are not required by the original claims.  Also, claim 1 recites treatment steps which are not required by newly submitted claims 81-87 and amended claim 80 requires limitations such as wherein a level of calprotectin of > 4 mg/l in the biological sample is indicative of implant related risk of revision, wherein a level of calprotectin of 4 mg/l to 50 mg/l is indicative of implant related risk of revision at a stage of pathology 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 81-87 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Accordingly, claims 49-52, 54-55 and 77-80 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 49-52, 54-55 and 77-80 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
The claims are directed to a naturally occurring correlation between levels of calprotectin, S100A8 and S100A9 in human subjects having implant related risk of revision or as an indication of implant related risk of revision in a subject.  (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of measuring a level of one of the markers are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also, (step 2B) the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of detecting a level of one of the markers are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and 
             With respect to the step of administering a therapy as recited in claim 49.  Claim 49 recites alternative language in reciting “if the human subject has a level of at least one polypeptide of > 4 mg/l….”  Thus the claim allows a scenario wherein the measured level is less than 4mg/l and a therapy would not be performed under this embodiment.
            With respect to claim 80 and the recitation “wherein a level of calprotectin of > 4 mg/l in the biological sample is indicative of implant related risk of revision, wherein a level of calprotectin of 4 mg/l to 50 mg/l is indicative of implant related risk of revision at a stage of pathology initiation, and wherein a level of calprotectin at > 50 mg/l is indicative of implant related risk of revision at a stage of acute pathology”.  The “wherein” statement at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity 
             Based upon this analysis of the claims as a whole, the above noted claims 49-52, 54-55 and 77-80 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 

 Response to Arguments
Applicant's arguments filed 08/25/21 have been fully considered but they are not persuasive.  
           101 Rejection:
           Applicant argues that claim 49 recites a method of treatment and that these types of claims have been specifically addressed in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals and further argues that the claims “apply a natural relationship as opposed to being “directed to” one.  Applicant states similar to the claims in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals the amended claims are 
          This argument and statements are not found persuasive because current claim 49 recites “if the human subject has a level of at least one polypeptide of > 4 mg/l….”  Thus the claim allows a scenario wherein the measured level is less than 4mg/l and a therapy would not be performed under this embodiment.  Thus, the step as currently recited does not add an additional element or more than the judicial exception and does not integrate the steps into a practical application. Further, as stated supra and in the previous office action the additional element of measuring a level of at least one polypeptide does not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception when the level is less than 4 mg/l.
            Applicant argues that amended claim 80 recites a method of analyzing a sample and does not include any natural correlation.
             This argument is not found persuasive because amended claim 80 specifically recites “wherein a level of calprotectin of > 4 mg/l in the biological sample is indicative of implant related risk of revision, wherein a level of calprotectin of 4 mg/l to 50 mg/l is indicative of implant related risk of revision at a stage of pathology initiation, and wherein a level of calprotectin at > 50 mg/l is indicative of implant related risk of revision at a stage of acute pathology”. Thus, reciting values which are correlated of implant related risk or revision.
Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641